DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

ALBERTO ANTONIO MARANTE, M.D., and LANCET INDEMNITY RISK
                RETENTION GROUP, INC.,
                      Appellants,

                                     v.

  ERMALINE FILS-AIME, as Personal Representative of the Estate of
               GREGORY FILS-AIME, deceased,
                           Appellee.

                               No. 4D16-27

                              [ July 6, 2017 ]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Donald W. Hafele, Judge; L.T. Case No.
2012CA023457XXXXMB.

   Jane Kreusler-Walsh, Rebecca Mercier Vargas and Stephanie L. Serafin
of Law Office of Kreusler-Walsh, Compiani & Vargas, P.A., West Palm
Beach, and Gordon Lea of Lubell & Rosen, Fort Lauderdale, for appellants.

  Philip M. Burlington of Burlington & Rockenbach, P.A., West Palm
Beach, Guy B. Rubin of Rubin & Rubin, Stuart, and John V. Colvin of
Mooney Colvin, P.L., Orlando, for appellee.

PER CURIAM.

   Affirmed.

TAYLOR, MAY and CONNER, JJ., concur.

                          *          *           *

   Not final until disposition of timely filed motion for rehearing.